—Order, Supreme Court, Kings County, entered July 31, 1978, denying plaintiffs motion to reargue and renew defendant’s motion to change venue and vacate the note of issue and statement of readiness, unanimously reversed, on the law and the facts, on stipulation, without costs or disbursements, plaintiffs motion for renewal is granted and the order, Supreme Court, Kings County, entered May 17, 1978, is modified so as to transfer the action, as well as the motion to strike the note of issue and statement of readiness, to Supreme Court, New York County, to a Justice mutually selected by the parties and by the Administrative Justice. Appeal from order Supreme Court, Kings County, entered May 17, 1978, granting defendant’s motion to change venue and referring to the transferee court her motion to vacate the note of issue and statement of readiness, unanimously dismissed as academic, without costs or disbursements. These appeals reach this court as the result of a transfer, sua sponte, by the Appellate Division, Second Department. Upon the oral argument before us, the parties, represented by counsel, stipulated in open court to the disposition we are now making on the appeal of the order entered July 31, 1978. In view of that result, the appeal from the earlier order is rendered academic. (See 7 Weinstein-Korn-Miller, NY Civ Prac, par 5701.24.) Concur — Kupferman, J. P., Evans, Markewich, Lynch and Sandler, JJ.